     Case 2:19-cv-01697-JAD-DJA Document 109 Filed 03/23/21 Page 1 of 2




 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                     ***
 6
      COMMODITY FUTURES TRADING                             Case No. 2:19-cv-01697-JAD-DJA
 7    COMMISSION,
 8                           Plaintiff,                     ORDER
 9          v.
10    DAVID GILBERT SAFFRON, ET AL.,
11                           Defendants.
12

13          This matter is before the Court on Gutke Law Group’s Motion to Withdraw as Counsel for

14   Defendants (ECF No. 108), filed on March 22, 2021. Pursuant to Local Rule (“LR”) IA 11-6,

15   “[n]o attorney may withdraw after appearing in a case except by leave of Court after notice has

16   been served on the affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed

17   the motion, the Court finds that requirements of LR IA 11-6(b) have been met. Mr. Gutke

18   indicates that Defendants Circle Society Corp. and Gilbert Saffron have been unable to meet their

19   financial obligations and a breakdown in the attorney-client relationship has occurred. The Court

20   will require that Defendant Circle Society Corp. advise the Court if it will retain new counsel by

21   April 13, 2021 as it must retain new counsel if it intends to continue to litigate this matter. See

22   United States v. High Country Broad., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam); In re Am.

23   W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that “[c]orporations and other

24   unincorporated associations must appear in court through an attorney.”). Similarly, Defendant

25   Gilbert Saffron must notify the Court if he will proceed pro se or retain new counsel by the same

26   date. Filing a notice of new counsel on or before April 13, 2021 is sufficient to comply with the

27   Court’s order. Failure to respond may result in a recommendation to the United States District

28
     Case 2:19-cv-01697-JAD-DJA Document 109 Filed 03/23/21 Page 2 of 2




 1   Judge assigned to this case that dispositive sanctions be issued against Defendants Circle Society

 2   Corp. and Saffron including dismissal of this action.

 3          IT IS HEREBY ORDERED that Gutke Law Group’s Motion to Withdraw as Counsel

 4   for Defendants (ECF No. 108) is granted.

 5          IT IS FURTHER ORDERED that Defendants Circle Society Corp. and Gilbert Saffron

 6   shall have until April 13, 2021 to advise the Court if they will retain new counsel. Failure to

 7   notify the Court as to their new representation may subject them to dispositive sanctions,

 8   including a recommendation for dismissal of this action.

 9          IT IS FURTHER ORDERED that the Gutke Law Group shall serve a copy of this order

10   on Defendants Circle Society Corp. and Gilbert Saffron and file a notice of completion of service

11   along with a notice of the defendants last known address by March 30, 2021.

12

13          DATED: March 23, 2021

14
                                                             DANIEL J. ALBREGTS
15                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 Page 2 of 2
